DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meyer et al (US 2011/0093500).
Meyer teaches:
1. A method, comprising: applying, by one or more computer systems, a hash function to a first term comprising a string to produce a first index into a term offset table ([0085] In an embodiment, an entity, such as a person, is represented as a node and various bits of data concerning this person are represented by links to the node. There can be another person and, once again, various bits of data that describe this other person. There can also be a node that does not carry any data. There are links between the nodes that can carry data. The nodes and links are all primitives. When the primitives are written, each primitive has an identifier and, as the primitives are written, it is possible to build up an index that consists of the input sets that are used to drive an optimizer (discussed below). The indexes are typically tables, e.g. hashed, structured, dictionaries.); obtaining, by the one or more computer systems from a first entry at the first index in the term offset table, a first offset of a first record in a log-structured record store (0053] An embodiment of the invention (see FIG. 2) provides a computer implemented method and apparatus for establishing a primitive-based graph database. A processor is configured to providing a plurality of primitives that are identified by globally unique identifiers (GUIDs) which consist of a database id and a primitive id (100). Once written, primitives are read only. The primitives collectively establish a log-structured or append-only database); upon locating the first term in the first record, retrieving a first unique identifier (UID) for the first term from the first record (TABLE-US-00002 { "query" : { "/people/person/height_meters" : null, "id" : "/topic/en/arnold_schwarzenegger" } }); and outputting the first UID in association with the first term (TABLE-US-00003 read (guid=9202a8c04000641f8000000000006567 result=contents (&lt;-left right=null type=9202a8c04000641f8000000004561f6b) ).
2. The method of claim 1, further comprising: upon verifying an absence of a second term in the first record at the offset in the log-structured record store, retrieving, from the first record, a first link to a second record in the log-structured record store that maps to the first index in the term offset table; and scanning the second record for the second term [0095] A typical query is for a specific node. Initially, nothing is known about it. There is a link, which refers to the node with its left, and its type, which is its GUID, i.e. a number that corresponds to the node for the type. The node has other links and the type for such links may be, for example, such things as date of birth, etc. There is thus a query, which asks for a node with a link of a particular type whose value is, for example a name, such as Scott; and which asks for another link of another particular type whose value is, for example, a birth date, such as 1964. Thus, a query in one embodiment comprises a nested loop join.
3. The method of claim 2, further comprising: upon verifying the absence of the second term in the second record, scanning additional records linked to the second record in the log-structured record store for the second term [0095] A typical query is for a specific node. Initially, nothing is known about it. There is a link, which refers to the node with its left, and its type, which is its GUID, i.e. a number that corresponds to the node for the type. The node has other links and the type for such links may be, for example, such things as date of birth, etc. There is thus a query, which asks for a node with a link of a particular type whose value is, for example a name, such as Scott; and which asks for another link of another particular type whose value is, for example, a birth date, such as 1964. Thus, a query in one embodiment comprises a nested loop join.
4. The method of claim 3, further comprising: upon verifying the absence of the second term in the additional records, generating a new UID for the second term [0097] A separate search can be made to satisfy both of the links in the query, resulting in two lists or sets of candidates. The system then intersects these two sets or lists of candidates. These sets are candidates for the links, and it is necessary to get the left of the tuple. In this example, the sets for the first link are sorted, straight out of the index. Thus, it is possible to perform an intersection very rapidly for the first link. When this is done, the result is a set of candidates that are represented by the left. When one asks for lefts of this nicely sorted set of candidates, e.g. for the next link to satisfy the query, they do not come out in order. Rather, an unsorted list of candidates is returned. There is no fast algorithm for sorting them. For example, the lists may comprise 1,000 Scotts for one link and 20,000 people who were born on that date for another link. Thus, there are 1,000 unsorted lefts for one query term and 20,000 unsorted lefts for the other query term.
5. The method of claim 1, further comprising: generating a second UID for a second term; applying the hash function to the second term to produce a second index into the term offset table; obtaining a second offset into the log-structured record store from a second entry at the second index in the term offset table; storing, in a second record at an end of the log-structured record store, the second UID, the second term, and a first link to the second offset; and storing, in the second entry at the second index in the term offset table, a third offset of the second record in the log-structured record store [0153] As shown in FIG. 26, a method is provided for identifying poison queries and preventing connections to a database from trying to execute them (2600). A processor is configured for identifying poison queries by storing a hash of a currently executing query into a shared memory that is used to determine that a crash has occurred during a write (2610). When a parent process determines that a child has crashed, the parent process reading the hash identifies a query that was running at the time of the crash (2620). A dictionary is provided which maps a hash version of a query to a death-count and date (2630), where the death-count is a number of crashes associated with a query represented by the hash and the date is the date of a most recent crash. The death-count and date is adjusted as poison queries arrive (2640). When an entry's death count exceeds a threshold, antidote messages are broadcast to all connections (2650). New connections receive antidote messages for all poison queries immediately after connecting (2660)..
6. The method of claim 1, further comprising: generating a second UID for a second term; applying the hash function to the second term to produce a second index into the term offset table; upon verifying a lack of offset into the log-structured record store from a second entry at the second index in the term offset table, storing, in a second record at an end of the log-structured record store, the second UID, the second term, and an indication of a lack of a previous record associated with the second index; and storing, in the second entry at the second index in the term offset table, a second offset of the second record in the log-structured record store[0153] As shown in FIG. 26, a method is provided for identifying poison queries and preventing connections to a database from trying to execute them (2600). A processor is configured for identifying poison queries by storing a hash of a currently executing query into a shared memory that is used to determine that a crash has occurred during a write (2610). When a parent process determines that a child has crashed, the parent process reading the hash identifies a query that was running at the time of the crash (2620). A dictionary is provided which maps a hash version of a query to a death-count and date (2630), where the death-count is a number of crashes associated with a query represented by the hash and the date is the date of a most recent crash. The death-count and date is adjusted as poison queries arrive (2640). When an entry's death count exceeds a threshold, antidote messages are broadcast to all connections (2650). New connections receive antidote messages for all poison queries immediately after connecting (2660).
7. The method of claim 1, further comprising: scanning one or more chains of records in the log-structured record store for a second record comprising a second UID; and retrieving a second term for the second UID from the second record ([0053] An embodiment of the invention (see FIG. 2) provides a computer implemented method and apparatus for establishing a primitive-based graph database. A processor is configured to providing a plurality of primitives that are identified by globally unique identifiers (GUIDs) which consist of a database id and a primitive id (100). Once written, primitives are read only. The primitives collectively establish a log-structured or append-only database. The processor assigns primitive ids to primitives in the database sequentially as the primitives are written (110) and provides a plurality of fields for each primitive (120). Any or all of the fields may be null. The fields comprise a left field comprising a guid representing a first end of a relationship arrow; a right field comprising a guid representing a second end of said relationship arrow; a type field comprising a guid that is used in conjunction with said left field and right field to specify a type of a relationship; a scope field comprising a guid that identifies a creator of a given primitive; and a value field comprising a string that carries any of literal values, strings, numbers, and dates).
8. The method of claim 1, further comprising: storing, in the log-structured record store, a set of terms in a set of records that is ordered by increasing term frequency (0102] A separate search is performed to satisfy each of the links in the query (510) by taking a candidate from the first list of candidates and checking the candidate from the first list against the second list of candidates, and simultaneously taking a candidate from the second list of candidates and checking the candidate from the second list against the first list of candidates. At least a first few items in each of the first and second lists of candidates are computed (520), and how much this costs is recorded for each list in terms of an abstract count. It is then determined which of the first and second lists containing sets of candidates to use as a producer and which of the first and second lists to use as a checker based upon said abstract count (530). A resulting a list of candidates is returned for each link (540), and the sets of candidates are intersected to resolve said query (550))
9. The method of claim 1, further comprising: storing the log-structured record store in one or more memory-mapped files. [0053] An embodiment of the invention (see FIG. 2) provides a computer implemented method and apparatus for establishing a primitive-based graph database. A processor is configured to providing a plurality of primitives that are identified by globally unique identifiers (GUIDs) which consist of a database id and a primitive id (100). Once written, primitives are read only. The primitives collectively establish a log-structured or append-only database. The processor assigns primitive ids to primitives in the database sequentially as the primitives are written (110) and provides a plurality of fields for each primitive (120). Any or all of the fields may be null. The fields comprise a left field comprising a guid representing a first end of a relationship arrow; a right field comprising a guid representing a second end of said relationship arrow; a type field comprising a guid that is used in conjunction with said left field and right field to specify a type of a relationship; a scope field comprising a guid that identifies a creator of a given primitive; and a value field comprising a string that carries any of literal values, strings, numbers, and dates.
10. The method of claim 1, further comprising: maintaining the term offset table in memory on the one or more computer systems[0053] An embodiment of the invention (see FIG. 2) provides a computer implemented method and apparatus for establishing a primitive-based graph database. A processor is configured to providing a plurality of primitives that are identified by globally unique identifiers (GUIDs) which consist of a database id and a primitive id (100). Once written, primitives are read only. The primitives collectively establish a log-structured or append-only database. The processor assigns primitive ids to primitives in the database sequentially as the primitives are written (110) and provides a plurality of fields for each primitive (120). Any or all of the fields may be null. The fields comprise a left field comprising a guid representing a first end of a relationship arrow; a right field comprising a guid representing a second end of said relationship arrow; a type field comprising a guid that is used in conjunction with said left field and right field to specify a type of a relationship; a scope field comprising a guid that identifies a creator of a given primitive; and a value field comprising a string that carries any of literal values, strings, numbers, and dates.
11. A method, comprising: applying, by one or more computer systems, a modulo operation to a first unique identifier (UID) to produce a first index into an identifier (ID) offset table ([0085] In an embodiment, an entity, such as a person, is represented as a node and various bits of data concerning this person are represented by links to the node. There can be another person and, once again, various bits of data that describe this other person. There can also be a node that does not carry any data. There are links between the nodes that can carry data. The nodes and links are all primitives. When the primitives are written, each primitive has an identifier and, as the primitives are written, it is possible to build up an index that consists of the input sets that are used to drive an optimizer (discussed below). The indexes are typically tables, e.g. hashed, structured, dictionaries.); obtaining, by the one or more computer systems, a first offset into a log-structured record store from a first entry at the first index in the ID offset table (0053] An embodiment of the invention (see FIG. 2) provides a computer implemented method and apparatus for establishing a primitive-based graph database. A processor is configured to providing a plurality of primitives that are identified by globally unique identifiers (GUIDs) which consist of a database id and a primitive id (100). Once written, primitives are read only. The primitives collectively establish a log-structured or append-only database); upon locating the first UID in a first record at the offset in the log-structured record store, retrieving a first term mapped to the first UID from the first record (TABLE-US-00002 { "query" : { "/people/person/height_meters" : null, "id" : "/topic/en/arnold_schwarzenegger" } }); and outputting the first term in association with the first UID (TABLE-US-00003 read (guid=9202a8c04000641f8000000000006567 result=contents (&lt;-left right=null type=9202a8c04000641f8000000004561f6b) )..
12. The method of claim 11, further comprising: upon verifying an absence of a second UID in the first record at the offset in the log-structured record store, determining a number of links between the first record and a second record containing the second UID by dividing a number of records between the first record and the second record by a divisor of the modulo operation; traversing the number of links from the first record to the second record in the log-structured record store; and retrieving a second term for the second UID from the second record. [0095] A typical query is for a specific node. Initially, nothing is known about it. There is a link, which refers to the node with its left, and its type, which is its GUID, i.e. a number that corresponds to the node for the type. The node has other links and the type for such links may be, for example, such things as date of birth, etc. There is thus a query, which asks for a node with a link of a particular type whose value is, for example a name, such as Scott; and which asks for another link of another particular type whose value is, for example, a birth date, such as 1964. Thus, a query in one embodiment comprises a nested loop join.
13. The method of claim 11, further comprising: generating a second UID for a second term; applying the modulo operation to the second UID to produce a second index into the ID offset table; obtaining a second offset into the log-structured record store from a second entry at the second index in the ID offset table; storing, in a second record at an end of the log-structured record store, the second UID, the second term, and a first link to the second offset; and storing, in the second entry at the second index in the ID offset table, a third offset of the second record in the log-structured record store. [0095] A typical query is for a specific node. Initially, nothing is known about it. There is a link, which refers to the node with its left, and its type, which is its GUID, i.e. a number that corresponds to the node for the type. The node has other links and the type for such links may be, for example, such things as date of birth, etc. There is thus a query, which asks for a node with a link of a particular type whose value is, for example a name, such as Scott; and which asks for another link of another particular type whose value is, for example, a birth date, such as 1964. Thus, a query in one embodiment comprises a nested loop join.
14. The method of claim 13, further comprising: applying a hash function to the second term to produce a third index into a term offset table; obtaining a fourth offset into the log-structured record store from a third entry at the third index in the term offset table; storing a second link to the fourth offset in the second record; and storing, in the third entry at the third index in the term offset table, the third offset of the second record [0153] As shown in FIG. 26, a method is provided for identifying poison queries and preventing connections to a database from trying to execute them (2600). A processor is configured for identifying poison queries by storing a hash of a currently executing query into a shared memory that is used to determine that a crash has occurred during a write (2610). When a parent process determines that a child has crashed, the parent process reading the hash identifies a query that was running at the time of the crash (2620). A dictionary is provided which maps a hash version of a query to a death-count and date (2630), where the death-count is a number of crashes associated with a query represented by the hash and the date is the date of a most recent crash. The death-count and date is adjusted as poison queries arrive (2640). When an entry's death count exceeds a threshold, antidote messages are broadcast to all connections (2650). New connections receive antidote messages for all poison queries immediately after connecting (2660).
15. The method of claim 13, further comprising: storing, at an end of the second record, a link to a beginning of the second record [0054] The processor responds (130) to user interaction with the database to establish one or more primitives that comprise either nodes without a left field or a right field, or links which always have a left field and which can also have a right field. Nodes represent identities and carry no other data; links represent properties of an identity, where the links comprise either a literal value or a relationship. A node and its associated links comprise an object with fields (properties) described by one or more types.
16. The method of claim 13, further comprising: storing the log-structured record store in one or more memory-mapped files; and maintaining the term offset table and the ID offset table in memory on the one or more computer systems [0054] The processor responds (130) to user interaction with the database to establish one or more primitives that comprise either nodes without a left field or a right field, or links which always have a left field and which can also have a right field. Nodes represent identities and carry no other data; links represent properties of an identity, where the links comprise either a literal value or a relationship. A node and its associated links comprise an object with fields (properties) described by one or more types.
17. The method of claim 13, wherein generating the second UID for the second term comprises: setting the second UID to a counter representing a next available UID ([0056] Graphd primitives (see FIGS. 1 and 2) are identified by Globally Unique Identifiers (GUIDs) which consist of a database id and a primitive id. In a database, primitive ids are assigned sequentially as primitives are written. For example, 9202a8c04000641f8000000000006567, is the GUID which corresponds to the person known as "Arnold Schwarzenegger". The front part, 9202a8c04000641f8, is the database id and the back part, 6567, is the primitive id.
[0057] Each graphd primitive consists of a number of fields: [0058] Left: A guid, the feathered end of a relationship arrow. [0059] Right: A guid, the pointy end of a relationship arrow. [0060] Type: A guid, used in conjunction with left and right to specify the type of a relationship. [0061] Scope: A guid, identifying the creator of a given primitive. [0062] Value: A string used to carry literal values, strings, numbers, dates, etc.).
18. The method of claim 11, further comprising: generating a second UID for a second term; applying the modulo operation to the second UID to produce a second index into the ID offset table; upon verifying a lack of offset into the log-structured record store from a second entry at the second index in the ID offset table, storing, in a second record at an end of the log-structured record store, the second UID, the second term, and an indication of a lack of a previous record associated with the second index; and storing, in the second entry at the second index in the ID offset table, a second offset of the second record in the log-structured record store [0053] An embodiment of the invention (see FIG. 2) provides a computer implemented method and apparatus for establishing a primitive-based graph database. A processor is configured to providing a plurality of primitives that are identified by globally unique identifiers (GUIDs) which consist of a database id and a primitive id (100). Once written, primitives are read only. The primitives collectively establish a log-structured or append-only database. The processor assigns primitive ids to primitives in the database sequentially as the primitives are written (110) and provides a plurality of fields for each primitive (120). Any or all of the fields may be null. The fields comprise a left field comprising a guid representing a first end of a relationship arrow; a right field comprising a guid representing a second end of said relationship arrow; a type field comprising a guid that is used in conjunction with said left field and right field to specify a type of a relationship; a scope field comprising a guid that identifies a creator of a given primitive; and a value field comprising a string that carries any of literal values, strings, numbers, and dates.
Claims 19 and 20 are rejected using similar reasoning seen in the rejection of claims 1 and 5 due to reciting similar limitations but directed towards a non-transitory computer readable storage medium.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL SHARPLESS whose telephone number is (571)272-1521. The examiner can normally be reached M-F 7:30 AM- 3:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK FEATHERSTONE can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.C.S./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166